Case 2:18-cv-00493-JRG-RSP Document 291 Filed 07/08/20 Page 1 of 12 PageID #: 12719



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


    UNILOC 2017, LLC

          Plaintiff,                           Case No. 2:18-cv-00493-JRG-RSP
                                               Case No. 2:18-cv-00497-JRG-RSP
                  v.                           Case No. 2:18-cv-00503-JRG-RSP

    GOOGLE LLC,                                FILED UNDER SEAL PURSUANT
                                               TO PROTECTIVE ORDER
          Defendant.


                         DEFENDANT GOOGLE LLC’S MOTION
                   FOR FEES AND COSTS PURSUANT TO 28 U.S.C. § 1927
Case 2:18-cv-00493-JRG-RSP Document 291 Filed 07/08/20 Page 2 of 12 PageID #: 12720



     I.   INTRODUCTION

          As explained in Google LLC’s (“Google”) motions for attorneys’ fees (the “Fee

   Motions”) in Case Nos. 18-cv-493, 18-cv-497, and 18-cv-503 (collectively, “Dismissed Cases”),

   the substantive weakness of the Dismissed Cases and the unreasonable manner in which Uniloc

   2017, LLC (“Uniloc”) litigated them warrant an award of attorneys’ fees under 35 U.S.C. § 285.

   The Court should also hold Uniloc and its outside counsel—the Etheridge Law Firm

   (“Etheridge” firm)—jointly and severally liable for Google’s attorneys’ fees and expert fees

   under 28 U.S.C. § 1927 because




                                    .

    II.   LEGAL STANDARD

          Counsel who “unreasonably and vexatiously” multiplies legal proceedings can be held

   liable for fees and costs under 28 U.S.C. § 1927. Conduct is “unreasonabl[e] and vexatious[]”

   when counsel pursues a baseless claim in bad faith, for an improper motive, or with reckless

   disregard of the duty owed to the court. Morrison v. Walker, 939 F.3d 633, 637–38 (5th Cir.

   2019). To “shift the entire cost of defense, the claimant must prove, by clear and convincing

   evidence, that every facet of the litigation was patently meritless.” Id. at 637 n.13 (citation

   omitted).


                                                     1
Case 2:18-cv-00493-JRG-RSP Document 291 Filed 07/08/20 Page 3 of 12 PageID #: 12721
                    FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   III.       ARGUMENT



                                 l. See Travelers Ins. Co. v. St. Jude Hosp. of Kenner, La., Inc., 38

   F.3d 1414, 1417–18 (5th Cir. 1994) (finding that a court may consider other litigations to

   determine bad faith or improper motive). In these cases,



                1
                    See Ex. 1 at 88:24–90:1, 93:10–94:12; see also Electronic Commc’n Techs., LLC

   v. ShoppersChoice.com, LLC, -- F.3d --, No. 19-2087, 2020 WL 3551988, at *4 (Fed. Cir. July 1,

   2020) (finding a plaintiff’s pattern of repeatedly filing infringement actions to force settlements

   without ever taking a single case to a merits determination relevant to awarding fees).




          –




                                  .




   1




                            .
   2
                                 , on June 29, 2020, the Etheridge firm filed another 15 cases
   against Google on behalf of WSOU Investments LLC (“WSOU”). See WSOU Investments LLC
   dba Brazos Licensing and Development v. Google LLC, Case Nos. 20-cv-00571—585 (W.D.


                                                     2
Case 2:18-cv-00493-JRG-RSP Document 291 Filed 07/08/20 Page 4 of 12 PageID #: 12722
                  FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                           .




                                                               -




                          -

                              .



                                                  . Morrison, 939 F.3d at 638 (finding no dispute that

   the proceedings were “multiplied” where there were “repeated[] . . . filings based only on the

   meritless . . . claim.”) (citation omitted).




                      . Simply put, studied “[i]gnorance is sanctionable, not bliss.” Bhd. of



   Tex.).                                 were among 106 cases that the Etheridge firm filed against
   five defendants, all in the Western District of Texas. Ex 4.

                                                                   . Ex. 5 at Frame 846; Ex. 6 at Uniloc
   Common Production to Google 0010802 (Exhibit A).


                                                        3
Case 2:18-cv-00493-JRG-RSP Document 291 Filed 07/08/20 Page 5 of 12 PageID #: 12723
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   Locomotive Eng’rs & Trainmen v. Union Pac. R.R. Co., 905 F.3d 537, 544 (7th Cir. 2018). And

   Section 1927 exists for the very purpose of deterring counsel from using a “head-in-the-sand

   approach” for the sole purpose of stringing out baseless litigation. See, e.g., Fred A. Smith

   Lumber Co. v. Edidin, 845 F.2d 750, 753 (7th Cir. 1988) (reversing denial of sanctions against

   counsel for “employing ‘the ostrich-like tactic of pretending that potentially dispositive authority

   against a litigant’s contention does not exist’”).




                               l.




                                                                 —




                                                                        -




   3




       e.


                                                        4
Case 2:18-cv-00493-JRG-RSP Document 291 Filed 07/08/20 Page 6 of 12 PageID #: 12724
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                                                            s.




         ...




                                         5
Case 2:18-cv-00493-JRG-RSP Document 291 Filed 07/08/20 Page 7 of 12 PageID #: 12725
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                                 –




                                                                            t. See, e.g., Morrison, 939

   F.3d at 638 (“An attorney acts with ‘reckless disregard’ of his duty to the court when he, without

   reasonable inquiry, advances a baseless claim despite clear evidence undermining his factual

   contentions.”); Ratliff v. Stewart, 508 F.3d 225, 235 (5th Cir. 2007) (finding “improper purpose”

   when plaintiff maintained suit without further investigation after notification that it sued the

   wrong defendant); see Phonometrics, Inc. v. Westin Hotel Co., 350 F.3d 1242, 1247–48 (Fed.

   Cir. 2003) (affirming award under § 1927 because the patentee maintained suit despite a claim

   construction that precluded infringement); MarcTec LLC v. Johnson & Johnson, 664 F.3d 907,




                                                     6
Case 2:18-cv-00493-JRG-RSP Document 291 Filed 07/08/20 Page 8 of 12 PageID #: 12726
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   918 (Fed. Cir. 2012) (“[The patentee’s] proposed claim construction, which . . . was unsupported

   by the intrinsic record, was frivolous and supports a finding of bad faith.”).

   IV.    CONCLUSION

          For the foregoing reasons, Google respectfully requests that the Court grant this motion

   and hold Uniloc and the Etheridge firm jointly and severally liable for Google’s reasonable

   attorneys’ fees and expert fees, and other non-taxable costs, in the amounts set forth in each of

   Google’s Fee Motions.



    Dated: July 6, 2020                                  Respectfully submitted,

                                                         /s/ Robert Unikel with permission, by
                                                         Michael E. Jones
                                                         Michael E. Jones
                                                         State Bar No. 10929400
                                                         mikejones@potterminton.com
                                                         POTTER MINTON, P.C.
                                                         110 N. College Ave., Suite 500
                                                         Tyler, Texas 75702
                                                         Tel: (903) 597-8311
                                                         Fax: (903) 593-0846

                                                         Robert Unikel
                                                         robertunikel@paulhastings.com
                                                         Michelle Marek Figueiredo (IL Bar
                                                         #6297112)
                                                         michellemarek@paulhastings.com
                                                         Matthew Richard Lind (IL Bar #6327241)
                                                         mattlind@paulhastings.com
                                                         John A. Cotiguala (IL Bar #6311056)
                                                         johncotiguala@paulhastings.com
                                                         PAUL HASTINGS LLP
                                                         71 South Wacker Dr., 45th Floor
                                                         Chicago, IL 60606
                                                         Telephone: (312) 499-6000
                                                         Facsimile: (312) 499-6100

                                                         Elizabeth L. Brann (CA Bar #222873)
                                                         elizabethbrann@paulhastings.com
                                                         Ariell Nicole Bratton (CA Bar #317587)


                                                     7
Case 2:18-cv-00493-JRG-RSP Document 291 Filed 07/08/20 Page 9 of 12 PageID #: 12727
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                             ariellbratton@paulhastings.com
                                             PAUL HASTINGS LLP
                                             4747 Executive Drive, 12th Floor
                                             San Diego, CA 92121
                                             Telephone: (858) 458-3000
                                             Facsimile: (858) 458-3005

                                             Robert Laurenzi (NY Bar #3024676)
                                             robertlaurenzi@paulhastings.com
                                             PAUL HASTINGS LLP
                                             200 Park Avenue, 26th Floor
                                             New York, NY 10166
                                             Telephone: (212) 318-6000
                                             Facsimile: (212) 318-6100

                                             ATTORNEYS FOR DEFENDANT
                                             GOOGLE LLC IN 18-cv-497-JRG-RSP

    Dated: July 6, 2020                      Respectfully submitted,

                                             /s/ Tharan Gregory Lanier, with permission
                                             by Michael E. Jones
                                             Michael E. Jones
                                             State Bar No. 10929400
                                             mikejones@potterminton.com
                                             POTTER MINTON, P.C.
                                             110 N. College Ave., Suite 500
                                             Tyler, Texas 75702
                                             Tel: (903) 597-8311
                                             Fax: (903) 593-0846

                                             Michael C. Hendershot
                                             mhendershot@jonesday.com
                                             Tharan Gregory Lanier
                                             tglanier@jonesday.com
                                             JONES DAY
                                             1755 Embarcadero Road
                                             Palo Alto, CA 94303
                                             Telephone: (650) 739-3939

                                             Sasha Mayergoyz
                                             smayergoyz@jonesday.com
                                             JONES DAY
                                             77 W. Wacker Drive
                                             Chicago, IL 60601
                                             Telephone: (312) 782-3939



                                         8
Case 2:18-cv-00493-JRG-RSP Document 291 Filed 07/08/20 Page 10 of 12 PageID #:
                                  12728
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                          Tracy Stitt
                                          tastitt@jonesday.com
                                          51 Louisiana Avenue, N.W.
                                          Washington, D.C. 20001
                                          Telephone: (202) 879-3939

                                          ATTORNEYS FOR DEFENDANT
                                          GOOGLE LLC IN 18-cv-493-JRG-RSP

  Dated: July 6, 2020                     Respectfully submitted,

                                          /s/ Michael A. Berta, with permission by
                                          Michael E. Jones
                                          Michael E. Jones
                                          State Bar No. 10929400
                                          mikejones@potterminton.com
                                          POTTER MINTON, P.C.
                                          110 N. College Ave., Suite 500
                                          Tyler, Texas 75702
                                          Tel: (903) 597-8311
                                          Fax: (903) 593-0846

                                          Michael A. Berta
                                          Michael.berta@arnoldporter.com
                                          ARNOLD & PORTER
                                          KAYE SCHOLER LLP
                                          Three Embarcadero Center
                                          10th Floor
                                          San Francisco, CA 94111-4024
                                          Tel: 415-471-3277

                                          Nicholas H. Lee
                                          Nicholas.lee@arnoldporter.com
                                          ARNOLD & PORTER
                                          KAYE SCHOLER LLP
                                          777 South Figueroa Street
                                          44th Floor
                                          Los Angeles, CA 90017-5844
                                          Tel: 213-243-4156

                                          David A. Caine
                                          David.Caine@arnoldporter.com
                                          ARNOLD & PORTER
                                          KAYE SCHOLER LLP
                                          3000 El Camino Real



                                      9
Case 2:18-cv-00493-JRG-RSP Document 291 Filed 07/08/20 Page 11 of 12 PageID #:
                                  12729
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                           Five Palo Alto Square, Suite 500
                                           Palo Alto, CA 94306-3807
                                           Tel: 650-319-4710

                                           Nicholas M. Nyemah
                                           nicholas.nyemah@arnoldporter.com
                                           ARNOLD & PORTER
                                           KAYE SCHOLER LLP
                                           601 Massachusetts Ave, NW
                                           Washington, DC 20001-3743
                                           Tel: 202-942-6681

                                           ATTORNEYS FOR DEFENDANT
                                           GOOGLE LLC IN 18-cv-503-JRG-RSP




                                      10
Case 2:18-cv-00493-JRG-RSP Document 291 Filed 07/08/20 Page 12 of 12 PageID #:
                                  12730


                              CERTIFICATE OF CONFERENCE

        The undersigned hereby certifies that counsel for Google has complied with the meet and

 confer requirement in Local Rule CV-7(h). The personal conference required by Local Rule

 CV-7(h) was conducted on July 6, 2020 via telephonic conference with the following

 participants: Jim Etheridge, Ryan Loveless and Travis Richins on behalf of Uniloc 2017, LLC,

 and Michael Jones, Patrick Clutter, Robert Unikel, Gregory Lanier, Tracy Stitt, and Nicholas Lee

 on behalf of Google LLC. Agreement could not be reached as to the items presented to the

 Court in this Motion because the parties disagree as to whether Google should be awarded fees

 and non-taxable costs. Discussions have conclusively ended in an impasse, leaving an open

 issue for the Court to resolve. This motion is opposed.

                                                               /s/ Michael E. Jones
                                                                 Michael E. Jones

              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I hereby certify that the foregoing document and all supporting declarations and exhibits

 thereto are being filed under seal pursuant to the terms of the Protective Order.

                                                              /s/ Michael E. Jones
                                                                 Michael E. Jones

                                  CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who have consented to electronic service are

 being served with a copy of this document via electronic mail on July 6, 2020.

        I also hereby certify that all counsel of record who have consented to electronic service

 are being served with a notice of filing of this document, under seal, pursuant to L.R. CV-5(a)(7)

 on July 6, 2020.

                                                              /s/ Michael E. Jones
                                                              Michael E. Jones



                                                  1
